Citation Nr: 1823682	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-22 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  He passed away in October 2012, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction is currently with the Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks to establish service connection for the cause of the Veteran's death.  She asserts that the Veteran's death is related to in-service exposure to herbicide agents.  Specifically, she asserts that the Veteran was stationed in Korea from May 1969 to February 1970, and that his service took him to the Korean DMZ, where he was exposed to herbicide agents.  See September 2013 Statement in Support of Claim.

In this case, the Veteran's death certificate reflects that he died in October 2012, and that the immediate cause of death was congestive heart failure, due to coronary artery disease.  In a May 2012 statement, a VA physician indicated that the Veteran's coronary artery disease was caused by his diagnosed diabetes mellitus, type II (diabetes).

VA laws and regulations provide that, if a Veteran was exposed to herbicide agents during service, certain listed diseases, including diabetes and coronary artery disease, are presumptively service-connected.  38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.309(e).  However, regarding service in Korea, exposure to Agent Orange will only be presumed for persons who served in certain units along the Korean Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Here, the crux of this issue is whether the Veteran was exposed to herbicide agents while stationed in Korea, due to close proximity to the DMZ.  The Veteran's service personnel records reflect that he was stationed at the Kimpo Air Base in Korea during the presumptive timeframe noted above.  However, the Veteran was not assigned to a unit on the list of units with service on the Korean DMZ, and his service records do not document service in close proximity to the DMZ.

With respect to the issue of whether the Veteran was near the DMZ during service, a May 2014 response from the United States Joint Services Records Research Center (JSRRC) Coordinator reflects that there was insufficient information to send this matter to the JSRRC or to research the case any further, because the appellant did not provide an adequate date range for the Veteran's exposure to herbicide agents.  However, the Court of Appeals of Veteran's Claims has ruled that the VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests, and the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be futile.  See Gagne v. McDonald, 27 Vet. App. 397 (2015).

Thus, on remand, the AOJ should seek confirmation from the JSRRC for verification of the Veteran's exposure to herbicide agents, to include proximity to the DMZ, for the entire period from May 1969 to February 1970.




Accordingly, the case is REMANDED for the following action:

1.  Conduct development for verification of the Veteran's exposure to herbicide agents for the entire period from May 1969 to February 1970, to include whether his unit and his assigned duties may reasonably be found to have involved travel to the DMZ or in close proximity. 

If it is necessary to submit multiple requests spanning 60-day timeframes during the Veteran's service from May 1969 to February 1970, then such requests should be submitted. 

All steps taken to determine this information must be documented in the claims file and, if corroboration is not possible, than this should be documented in the claims file as well.

2.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the appellant and her representative a Supplemental Statement of the Case and give an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




